J-S75035-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUENTIN D. MATHEWS                         :
                                               :
                       Appellant               :   No. 1085 WDA 2019

             Appeal from the PCRA Order Entered October 22, 2018
      In the Court of Common Pleas of Mercer County Criminal Division at
                       No(s): CP-43-CR-0001629-2015,
                           CP-43-CR-0001638-2015


BEFORE: STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED FEBRUARY 4, 2020

        Quentin D. Mathews (Mathews) appeals1 from the order of the Court of

Common Pleas of Mercer County (PCRA court) denying his first petition filed

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Mathews filed a single notice of appeal listing two docket numbers. As a
result, this court issued a rule to show cause why the appeal should not be
dismissed pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).
Mathews responded to the rule on August 15, 2019, and this court
subsequently discharged the rule but noted that the issue may be revisited by
the merits panel. Our review of the record reveals that the PCRA court’s
October 22, 2018 order denying the petition specifically instructed Mathews
that he had 30 days “to file an appeal to the Superior Court challenging this
ruling.” See Order Denying PCRA Petition, 10/22/18, at 4. The order lists
both docket numbers. Id. at 1. Thus, even though the PCRA petition raised
issues related to two different cases, the PCRA court’s order directed Mathews
to file a single notice of appeal. Under these circumstances, a breakdown in
operations of the court excuses Mathews’ failure to comply with Walker. See
Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019).
J-S75035-19


pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-9546.

Mathews alleges that plea counsel rendered ineffective assistance and that his

guilty plea was not knowingly, voluntarily and intelligently entered. We affirm.

                                               I.

        On October 17, 2015, Mathews was seated in the passenger seat of a

vehicle discussing a drug transaction with two individuals who were in the

back seat.      He was under the influence of alcohol and drugs.        After a

disagreement, Mathews fired a gun at the two individuals, hitting one in the

face and arm and the other in the back. Mathews fled the scene and was not

immediately apprehended. As a result of this incident, Mathews was charged

at docket number 1629-2015 with two counts of attempted homicide, two

counts of aggravated assault, one count of possession of a firearm prohibited,

and two counts of recklessly endangering another person.2

        On October 27, 2015, Mathews was involved in another argument

regarding a drug transaction and he began “wrestling” or “tussling” with the

victim. Notes of Testimony, Plea Hearing (“PH”), 7/12/16, at 26. During this

altercation, Mathews shot the victim in the forearm. He was also under the

influence of drugs and alcohol during this incident.     He was subsequently

charged at docket number 1638-2015 with four counts of aggravated assault,

one count of burglary, three counts of Robbery, three counts of unlawful


____________________________________________


2   18 Pa.C.S. § 901(a), 2502(a), 2702(a)(1), 6505(a)(1), & 2705.


                                           -2-
J-S75035-19


restraint, three counts of terroristic threats, three counts of recklessly

endangering another person, one count of theft by unlawful taking, and three

counts of simple assault.3

       On July 12, 2016, Mathews entered into a global plea agreement

disposing of both cases. At docket number 1629-2015, Mathews pled guilty

to one count of attempted homicide and one count of aggravated assault. He

agreed to sentences of 10 to 20 years on each count to be imposed

concurrently. At docket number 1638-2015, he pled guilty to one count of

aggravated assault and agreed to a sentence of 10 to 20 years, to be imposed

consecutively     to   the    sentence     at   docket   number   1629-2015.   The

Commonwealth nolle prossed the remaining charges at both docket numbers.

On November 2, 2016, Mathews proceeded to sentencing and the PCRA court

imposed the agreed-upon aggregate sentence of 20-40 years’ imprisonment.

He did not file a direct appeal.

       On August 22, 2017, Mathews timely filed a pro se PCRA petition. The

PCRA court appointed him counsel, and on May 29, 2018, counsel filed an

amended petition arguing that trial counsel was ineffective because she did

not provide Mathews with all information necessary for him to enter a knowing

and intelligent guilty plea.



____________________________________________


318 Pa.C.S. § 2702(a)(1), (4); 3502(a)(1); 3701(a)(1)(i), (ii); 2902(a)(1);
2706(a)(1); 2705; 3921(a); & 2701(a)(1), (3).


                                           -3-
J-S75035-19


       The PCRA court held an evidentiary hearing on October 22, 2018, at

which Mathews, his trial counsel, and the original prosecutor on the cases

testified. Mathews testified that trial counsel did not sufficiently discuss the

discovery with him before he entered his plea so he did not know there was

evidence he could have used to argue self-defense or voluntary intoxication.

Notes of Testimony, 10/22/18, at 6, 16, 20-21. He said that he never met

with trial counsel in person before his plea and he only spoke with her via

teleconference on four occasions. He felt that trial counsel bullied him into

entering the plea because if he had been found guilty at trial, he could have

been sentenced to life imprisonment under the career offender statute.4

Finally, he averred that trial counsel did not conduct a thorough investigation

of the charges or file any appropriate pre-trial motions.

       When cross-examined about his responses to the guilty plea colloquy,

Mathews stated, “In order to get a plea bargain, I definitely had to agree to

things that day or they wouldn’t accept the plea.           Once again, I was

definitely—or felt bullied and that is why I took the plea.” Id. at 14. The

PCRA court questioned Mathews further regarding how he was bullied by trial




____________________________________________


4 Due to two prior robbery convictions, if Mathews had been convicted of any
of the crimes of violence at trial, the Commonwealth would have sought the
mandatory minimum “three-strike” sentence of 25 years or up to life
imprisonment, consecutively at each count. Notes of Testimony, 10/22/18,
at 78-79; see also 42 Pa.C.S. § 9714(a)(2).


                                           -4-
J-S75035-19


counsel and he responded that he felt compelled to plead guilty because he

did not believe trial counsel was prepared to try the case. Id. at 32.

      Trial counsel testified regarding her investigation and strategy. She felt

that the vehicle shooting was a strong case, as three witnesses to the shooting

testified at the preliminary hearing that Mathews had shot the two backseat

passengers.    She testified that an appointed investigator contacted or

attempted to contact all of the witnesses Mathews identified, and she reviewed

the discovery and discussed defenses with Mathews via teleconference. She

also advised Mathews that self-defense would not be a credible or successful

strategy because he would have to testify about his role in the shooting, the

victims were shot multiple times, and one of the victims was shot in the back

while trying to flee the vehicle. She advised him that voluntary intoxication

would not be a strong defense because it would only apply to the attempted

homicide, but he would still face the career offender minimum sentences for

the aggravated assaults. Finally, she did not think there was any non-frivolous

basis for the pre-trial motions Mathews had requested.

      Regarding the second shooting, trial counsel believed that even though

it was the weaker of the two cases, if all the witnesses to the purported

robbery and shooting appeared for trial and testified consistently with their

earlier statements, there was a high likelihood of conviction. Again, Mathews

faced the career offender minimum sentence on several of the counts in that

case. Mathews did not request additional investigation into the circumstances


                                     -5-
J-S75035-19


of this case and trial counsel testified that she reviewed the discovery and

discussed it with him when they were discussing his other case.

      Trial counsel testified that she did not receive the global plea offer until

the night before jury selection was scheduled to begin at docket number 1629-

2015. She had already prepared the case for trial and continued to prepare,

as she did not expect Mathews to accept the plea. Mathews had previously

offered to enter a plea to 10 to 20 years, which the Commonwealth rejected.

On the morning of trial, trial counsel explain the plea offer to Mathews and

discussed the likely sentence if he were convicted at trial. Mathews ultimately

elected to enter the plea. Prior to sentencing, co-counsel met with Mathews

to answer his questions about filing a motion to withdraw his plea, but

Mathews ultimately decided not to do so.

      Finally, the prosecutor on the cases testified that the Commonwealth

had given notice that it intended to seek the “three-strike” mandatory

minimum sentences if Mathews was convicted at trial.             The mandatory

minimum would have included consecutive minimum sentences of 25 years

and up to life imprisonment. If he had been convicted of all charges on both

cases, Mathews could have been sentenced to 200 years to life in prison.

      Following the reception of evidence, the PCRA court found that trial

counsel had rendered effective assistance, that she had conducted an

adequate investigation of the cases, and that there were no potentially

meritorious motions that she had failed to file.      It further found that trial


                                      -6-
J-S75035-19


counsel discussed the plea and potential defenses with Mathews and, given

the mandatory minimum sentences, had a substantial tactical basis for

recommending that he enter a plea.                   Thus, it denied the petition.     After

Mathews’ direct appeal rights were reinstated, he filed a timely notice of

appeal. Mathews and the PCRA court have complied with Pa.R.A.P. 1925.

                                               II.

       Mathews argues that the PCRA court erred in ruling that his plea was

knowingly, voluntarily and intelligently entered and that trial counsel was not

ineffective.5 We disagree.

                                               A.

       “[T]o   succeed     on    an   ineffectiveness        claim,   a   petitioner   must

demonstrate that: the underlying claim is of arguable merit; counsel had no

reasonable basis for the act or omission in question; and he suffered prejudice

as a result[.]”    Commonwealth v. Laird, 119 A.3d 972, 978 (Pa. 2015)

(citations omitted). “[F]ailure to prove any of these prongs is sufficient to

warrant dismissal of the claim without discussion of the other two.”

Commonwealth v. Robinson, 877 A.2d 433, 439 (Pa. 2005) (citation

omitted).


____________________________________________


5 “Our standard of review of a trial court order granting or denying relief under
the PCRA calls upon us to determine ‘whether the determination of the PCRA
court is supported by the evidence of record and is free of legal error.’”
Commonwealth v. Barndt, 74 A.3d 185, 191-92 (Pa. Super. 2013) (quoting
Commonwealth v. Garcia, 23 A.3d 1059, 1061 (Pa. Super. 2011)).


                                           -7-
J-S75035-19


      [C]laims of counsel’s ineffectiveness in connection with a guilty
      plea will provide a basis for relief only if the ineffectiveness caused
      an involuntary or unknowing plea. . . . The law does not require
      that appellant be pleased with the outcome of his decision to enter
      a plea of guilty: All that is required is that [appellant’s] decision
      to plead guilty be knowingly, voluntarily and intelligently made.

      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving
      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is
      established. A defendant is bound by the statements he makes
      during his plea colloquy, and may not assert grounds for
      withdrawing the plea that contradict statements made when he
      pled.

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001)

(citations omitted).

      To determine whether a plea was knowingly, voluntarily and intelligently

entered, the court must inquire into six areas. See Pa.R.Crim.P. 590, cmt

(plea court must question the defendant regarding whether he understands

the nature of the charges, the factual basis for the plea, his right to a jury

trial, the presumption of innocence, the permissible sentencing ranges, and

that the court has the right to reject the agreement). “Where the defendant

enters his plea on the advice of counsel, the voluntariness of the plea depends

on whether counsel’s advice was within the range of competence demanded

of attorneys in criminal cases.” Commonwealth v. Moser, 921 A.2d 526,

531 (Pa. Super. 2007) (internal quotations and citation omitted).




                                       -8-
J-S75035-19


                                               B.

       The record supports the PCRA court’s finding that Mathews was fully

informed about the consequences of his plea, discussed possible defenses with

trial counsel and with the court, and knowingly, voluntarily and intelligently

elected to plead guilty. The guilty plea transcript reveals that the PCRA court

questioned Mathews extensively on the areas specified in Pa.R.Crim.P. 590.

See PH at 8-30. The PCRA court also directly questioned Mathews regarding

his waiver of the defenses of intoxication6 and self-defense. Id. at 21, 30-33.

Mathews affirmed that he understood the charges and their factual basis, his

right to present a defense, and the agreed-upon sentence. He further testified

that he had not been coerced, threatened or promised anything in exchange

for his plea. He is bound by these statements that he made under oath at his

plea hearing, and he cannot now seek relief on the basis that his statements

were false.     See McCauley, supra.                Thus, the record does not support

Mathews’ claim that he was not informed of possible defenses or the evidence

against him or that he was bullied into entering a plea.

       Further, the PCRA court credited trial counsel’s testimony that she

evaluated the potential defenses and evidence against Mathews and

determined that there was a low likelihood of success at trial. The PCRA court


____________________________________________


6 We note that voluntary intoxication is not a defense to attempted first-
degree murder, Commonwealth v. Williams, 730 A.2d 507, 511 (Pa. Super.
1999), and trial counsel cannot be ineffective for failing to argue a meritless
claim, Commonwealth v. Rivera, 816 A.2d 282, 292 (Pa. Super. 2003).

                                           -9-
J-S75035-19


found that Mathews’ requested suppression and habeas corpus motions would

have been frivolous, as Mathews did not make any statements to police, no

searches were conducted, and all victims testified at the preliminary hearings.

The PCRA court further found credible trial counsel’s testimony that an

investigator contacted or attempted to contact all potential witnesses that

Mathews identified.     Based on this investigation and all of the evidence

adduced in discovery and at the preliminary hearings, she advised Mathews

that a plea to 20 to 40 years was more favorable than the sentence he would

face if convicted at trial. Due to Mathews’ two prior robbery convictions, if he

had been convicted of even a single aggravated assault or attempted homicide

charge arising out of the two shootings, he would have been sentenced to a

mandatory minimum of 25 years and up to life in prison without parole. See

42 Pa.C.S. § 9714(a)(2). The record supports the PCRA court’s finding that

trial counsel’s advice was well within the range of competence expected of a

defense attorney. As such, the PCRA court did not err in denying the petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2020



                                     - 10 -